186 Ga. App. 882 (1988)
369 S.E.2d 282
CLARK
v.
THE STATE.
76043.
Court of Appeals of Georgia.
Decided April 20, 1988.
Phillips D. Hamilton, W. D. Simpkins III, for appellant.
J. Lane Johnston, District Attorney, for appellee.
BENHAM, Judge.
Appellant was convicted of rape, aggravated sodomy, and burglary. In his enumerations of error on appeal he questions the sufficiency of the evidence presented against him.
*883 The victim positively identified appellant as the man who entered her home without her permission and forced her to have both vaginal and anal intercourse with him. She recognized appellant's voice immediately, due to her prior employment of him and his mother. Appellant's palmprint was found on the clothes dryer in the victim's utility room, under a window broken to gain entry into the home. A fingerprint of appellant's right middle finger was found on the window's screen. Public hair found in the victim's clothing and bed linens was microscopically similar to that of appellant, and public hair found in appellant's underclothing was microscopically similar to that of the victim. Clothing matching the description given by the victim was found in appellant's bedroom. Plaster casts of footprints leading to the broken utility room window were found to be similar in size, tread, and wear to shoes of appellant seized at the time of his arrest. The evidence was sufficient to authorize a rational trier of fact to convict appellant of rape, aggravated sodomy, and burglary. Jackson v. Virginia, 443 U.S. 307 (99 SC 2781, 61 LE2d 560) (1979); OCGA §§ 16-6-1 (a); 16-6-2 (a); 16-7-11 (a); Palmer v. State, 174 Ga. App. 720 (331 SE2d 77) (1985).
Judgment affirmed. McMurray, P. J., and Pope, J., concur.